                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
ICR/AFM/KCB                                        271 Cadman Plaza East
F. #2018R01047                                     Brooklyn, New York 11201



                                                   February 11, 2021


By Email and ECF

Samuel M. Braverman
Albert Y. Dayan
Kenneth J. Kaplan
Joel M. Stein
Geoffrey R. Kaiser
Todd D. Greenberg
John S. Wallenstein
Richard D. Willstatter

                Re:   United States v. Jack Cabasso, et al.
                      Criminal Docket No. 19-CR-582 (DRH)

Dear Counsel:

               Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, and subject to
the terms of the Protective Order entered by the Court on May 29, 2020 (the “Protective
Order”), the government hereby furnishes additional discovery with respect to the above-
referenced matter. This disclosure supplements the government’s earlier disclosures of Rule
16 discovery produced to individual defendants on January 14, 2020, and November 18,
2020, and to all defendants on June 24, 2020, July 2, 2020, July 10, 2020, July 31, 2020,
September 17, 2020, October 16, 2020, November 24, 2020 and December 17, 2020. The
government renews its request for reciprocal discovery from the defendants.

               The government is providing the discovery described below to the defendants
via the USAfx encrypted electronic file transfer system. Please note that certain of the items
in this production have been designated as Sensitive Discovery Material pursuant to the
Protective Order.

                       Description                                     Bates Number
 Documents, including contracts, from the United States            AVENTURA_0000081310-
 Army, designated as Sensitive Discovery Material                  AVENTURA_0000081621
                         Description                               Bates Number
Documents, including contracts and travel records, from
                                                               AVENTURA_0000081622-
United States Customs and Border Protection, designated
                                                               AVENTURA_0000081721
as Sensitive Discovery Material
A report of investigation by the United States Department of   AVENTURA_0000081722-
Commerce                                                       AVENTURA_0000081724
Documents, including payment records and invoices, from
                                                               AVENTURA_0000081725-
the United States Defense Finance and Accounting Service,
                                                               AVENTURA_0000082059
designated as Sensitive Discovery Material
Documents, including contract files, from the United States
                                                               AVENTURA_0000082060-
Department of State, designated as Sensitive Discovery
                                                               AVENTURA_0000082062
Material
Documents, including surveillance and other reports, from      AVENTURA_0000082063-
the Department of Defense Criminal Investigative Service       AVENTURA_0000082157;
                                                               AVENTURA_0000082359-
                                                               AVENTURA_0000082372
Documents, including reports and payment records, from
                                                               AVENTURA_0000082158-
the Department of Defense Criminal Investigative Service,
                                                               AVENTURA_0000082358
designated as Sensitive Discovery Material
Documents from the Department of the Interior                  AVENTURA_0000082373-
                                                               AVENTURA_0000082444
Documents, including reports and notes, from the
                                                               AVENTURA_0000082445-
Department of the Interior, designated as Sensitive
                                                               AVENTURA_0000082466
Discovery Material
Documents, including reports, contract files, photographs
                                                               AVENTURA_0000082467-
and email communications, from the Department of Energy,
                                                               AVENTURA_0000083600
designated as Sensitive Discovery Material
Documents, including reports, contract files, photographs
and email communications, from the General Services            AVENTURA_0000083601-
Administration, designated as Sensitive Discovery              AVENTURA_0000089720
Material
A report from the General Services Administration              AVENTURA_0000089721-
                                                               AVENTURA_0000089722
Email correspondence with the United States Air Force          AVENTURA_0000089723-
                                                               AVENTURA_0000089826
Documents, including reports, email communications, color
                                                               AVENTURA_0000089827-
photographs and contract files, from the United States Air
                                                               AVENTURA_0000091009
Force, designated as Sensitive Discovery Material
Payment records and color photographs from the United          AVENTURA_0000091010-
States Department of the Treasury                              AVENTURA_0000091128
Contracts and related files from the United States
                                                               AVENTURA_0000091129-
Department of the Treasury, designated as Sensitive
                                                               AVENTURA_0000092511
Discovery Material

                                            2
                         Description                                Bates Number
 Color photographs from the United States Department of the     AVENTURA_0000092512-
 Navy                                                           AVENTURA_0000092525
 Contracts, emails and related files from the United States
                                                                AVENTURA_0000092526-
 Department of the Navy, designated as Sensitive
                                                                AVENTURA_0000094700
 Discovery Material

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact us.
                                                  Very truly yours,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:             /s/
                                                  Ian C. Richardson
                                                  Alexander Mindlin
                                                  Kayla Bensing
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6299/6433/6279

Enclosure

cc:    Clerk of the Court (DRH) (by ECF) (without enclosures)




                                              3
